Citation Nr: 0707167	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for Post 
Traumatic Stress Disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The veteran had active service from June 1968 until June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that further 
development is necessary.  Specifically, VA's duty to assist 
has not been satisfied. 

In a July 2005 statement, the veteran advised the RO that he 
had been treated by Dr. Luttrice in Knoxville, Tennessee.  
These records are not associated with the claims file.  These 
psychiatric treatment records are relevant and should be 
obtained.  

Additionally, the veteran contends that his service-connected 
PTSD is more severe than currently evaluated and that he 
should receive a higher rating.  He last underwent a VA 
psychiatric examination in December 2003.  It is significant 
that the examiner noted that the veteran's symptoms were 
increasing.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate. VAOPGCPREC 11-95 (April 7, 1995).  The state 
of the record is uncertain as to the severity of the 
veteran's PTSD, and an updated VA examination ("VAE") is 
therefore needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for PTSD.  The 
RO/AMC should then obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already associated with the claims file.  
The veteran should be specifically asked 
to complete an authorization for release 
of medical records for the treatment he 
received from Dr. Luttrice in Knoxville, 
Tennessee.  

2.  The RO/AMC should afford the veteran a 
comprehensive psychiatric examination, to 
be conducted by a qualified physician, and 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
must acknowledge this receipt and review 
in any report generated as a result of 
this remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for PTSD and offer comments 
and an opinion as to the severity of the 
veteran's PTSD.  The examiner is requested 
to express this opinion in terms of the 
criteria set forth in the Schedule of 
Ratings for mental disorders under 
Diagnostic Code 9411.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





